Scholfield, J.
(dissenting) — I respectfully dissent. The majority opinion reaches a result which may be practical, but does not follow the law. The critical factor in CrR 3.3(d)(2) is the time when "the defendant's presence has been made known to the court on the record".
The majority opinion holds that filing a notice of an appearance by an attorney with the clerk of the court and serving a copy on the prosecutor's office meets the requirement of the rule that the defendant's presence be made known to the court on the record.
The majority opinion does not explain how a judge of the Snohomish County Superior Court gains knowledge that the notice of appearance has been filed. The opinion appears to take some comfort in the fact that a copy of the notice of the appearance was served on the prosecutor's office. However, there is no agency relationship between the prosecutor and the superior court. Thus, there is no basis on which we can say that knowledge of the prosecutor is somehow imputed to the court. Knowledge of the notice of appearance by a judge appears to be important in light of the discussion in State v. Johnson, 56 Wn. App. 333, 783 P.2d 623 (1989), which holds that the requirement of "known to the court" means actual notice to a judge of that court. The Johnson court stated at page 337:
The trial judge is responsible to insure a trial within the time limit set by the rules. CrR 3.3(a). The purpose of CrR 3.3(d)(2) is to insure that the judge has the information to *211discharge that responsibility. It insures that the trial judge is entitled to actually know when the defendant is available, and is entitled to have the knowledge "on the record", so the matter [cannot] come into controversy later on.
The Johnson court, referring to CrR 3.3(d)(2), stated, "In the context of this rule, made known to the court means made known to the judge, not to a court file." Johnson, at 338.
The citation of cases relating to the effect of the service and filing of a notice of appearance in civil cases does not support the result reached by the majority opinion. CrR 3.3(d)(2) is a criminal rule dealing with a specific problem. It makes no mention of a notice of appearance. The issue here is compliance with a specific requirement of a criminal rule. The effect of a notice of appearance in a civil case is irrelevant to the issue of when the presence of an absconding defendant is made known to the court on the record.
The service and filing of a notice of appearance did not meet the requirement of CrR 3.3(d)(2) and did not have the effect of commencing a new 60/90-day period under the rule. The motion to dismiss should not have been granted. I would reverse and remand for trial.
After modification, further reconsideration denied March 5, 1992.
Review granted at 119 Wn.2d 1013 (1992).